Oo fF SN DBD Ww S&S WY BO

10
ll
12
13
14
15
16

17

18
19
20
21
22
2
24
25
26
27
28

Case 3:18-cv-00631-VC Document 88 Filed 06/30/21 Page 1 of 4

Your name: A Mir A ShT lan ( FILED

 

 

 

Address: 2.526 Etna st, ay A JUN 30 2021
Berkeley > CA “Po 4 SUSAN Y. SOONG
Phone Number: (oJ 0) 2 ~) € LD NORTH DISTRICT OF CALIFORN <<

 

Fax Number: Lf

E-mail Address: CLA.S\AVianS 1 © dma I, Com
Pro Se [Select one: Plaintiff or Defendant]
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

[Select one location: San Fi rancisco / Oakland / San Jose / Eureka]

 

 

 

 

 

Am {~ a KTtvans Case Number: 1% —CV—00 os e
. Title of Document:
Plaintiff(s), Pc O. Si ( ZeP @ Sent in4
my sole)

ie. LA. c.
Home Vera! USA. In mMeéTION lo Represend

 

myself

 

 

 

Defendant(s).

eee Moe! Nene Nn ne” See! ome Se” ee Se ames See! Naser” Saget” nee” Smet! Sang” Spee” “nee! Snel?

 

 

 

‘Dear Judge Chehbavia

py Previous Atfarney , Davia Kleezek , Mo
Longer Coramuni cate with me <ince. 2020
He. Signed The. 46Fl ewe) Agreement
coy authariZ aha aT Aon Rerctineacteat Cation Verh
ACter t frond nil eam Hon, Reti red Sud fe

me

pul
ally

 

TITLE OF DOCUMENT: “Pro -S 2. CASE NO.:
PAGENO._}|_ OF “2~ [JDC TEMPLATE]

 
Go CO ~S DH WTA FF WH NH eS

NS bb BO KD BRD BRD NR OD OR mm mmm
ao SN DH Uw FSF WD NH KSK§ CF CO CBS SN HR UO FP | HS S| OC

please Soe, AKac coal {= = Ahi dD a fe! ko
i?

 

 

Case 3:18-cv-00631-VC Document 88 Filed 06/30/21 Page 2 of 4

Ton Teve. thal David Kkeczek +s not!
Qo HonesE and TruTwarth y with his cliente

rp,

 

 

 

Sincerely Y¥ aus
[Am — Asick 1a Ax \
eam Aohl—

¥

tite: 6/20/2707 |
4 — a t

oC 7 rT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TITLE OF DOCUMENT: CASE NO.:

 

 

PAGENO. 2. OF Z [JDC TEMPLATE]
Case 3:18-cv-00631-VC Document 88 Filed 06/30/21 Page 3 of 4

Darius Shabrougi, Esa. DARIUS
901 W. Ciwic Center Dr. S# 200V

SantaAna, CA 92703 LAW

Teli 714458 -4885 Cell:(617)352 -4064

dariuslawgroup@gmail.com GRO LAP

Et hib? “A”
April 19, 2021
FEE DISPUTE

VIA US MAIL & EMAIL

David A. Kleczek

Kleczek Law Office

825 Washington St., Ste. 301
Oakland, CA 94607

Tel. 510-663-7100

Fax 510-663-7102

Re: Amir Ashtiani (Your Former Client)
Dear Attorney David A. Kleczek,

Please be advised that I, Darius Shahrouzi represents Amir Ashtiani (your former client) Ashtiani, in a claim for
a Fee Dispute against your Law Office regarding two legal matters in which you previously provided partial
representation: Jn Re: Amir Ashtiani v. Home Depot U.S.A., Inc. and Ashtiani V. Applied Material, et al.

As I read the contracts you had Mr. Ashtiani signed for Home Depot's case the fee agreement (see attached
copy) on the condition that item (IV) of the fee agreement “above only be granted upon signed & notarized
release agreement between Amir Ashtiani and opposing parties. You have never signed this retainer fee
agreement and had never given him a copy with both your signature and the client’s signatures along with a
third-party signature as a witness. It is stated that you had the right to sign on behalf of Mr. Ashtiani. That was
not an exclusive right and it should not have been used lightly. You recall that Mr. Ashtiani came to your office
on March 5, 2019 to sign fee agreement with you in your present. He gave you one blank copy with his
signature on it and after reading the contract again carefully in front of you, he noticed that he didn’t want to
agree with Item (IV) in the contract and Mr. Ashtiani asked you to sign the contract with the conditions to
modify item (IV) and ask you to sign your part. You stated that you would sign and mail to him the original
copy in the email, which you never did despite his repeated phone requests. Usually if the attorney failed to sign
the fee agreement in front of client, then it should not be exercised. I understand that you unilaterally signed the
Home Depot Check without any discussion with Mr. Ashtiani and you did not even show the check to him or
discuss with him that you had received such check. All Mr. Ashtiani noticed from the check is that you had
sent what you calculated as his share. Mr. Ashtiani has deposited and holds that fund in a separate account as
he is not happy with the way the case turned out and he wishes to continue with the trial.

Unfortunately, Mr. Ashtiani did not fully understand that a settlement (ultimately unsatisfactory to him) was
reached. He did not understand that his signature being notarized was a condition by Home Depot and it can be
waived by Home Depot. Furthermore, he was unaware that your office could notarize his signature regardless
Case 3:18-cv- cosa gTodapbiitnt SBF Filed 06/30/21 Page 4 of 4

Darius Shahrougt, Esq. DARIUS
901 W. Civic Center Dr. S# 200V

SantaAna, CA 92703 LAW

Tel: (714458 -4885 Cell(617)352 -4064

dariuslawgroup@ gmail.com G RO LAP

of his knowledge. All along Mr. Ashtiani thought that you would handle the paper in the court (see Attachment
1) but that the written document still needed to be directly signed by Mr. Ashtiani before being notarized in
order to be a valid document. I explained the situation to Mr. Ashtiani and unfortunately, he misunderstood all
the above due to lack of any previous legal explanation.

Regarding the amount you sent Mr. Ashtiani for the Home Depot settlement, he had written you regarding what
you could take for your fee. Kindly see Attachment 2 in which he clearly stated your fee as agreed 30%,
calculated as the amount you asked for yourself subtracted from the $600K Award. Please be advised that you
must keep this amount in the *IALTA account as a disputed amount until it goes through a process I’m sure you
are familiar with (at least I hope you are) before you access that disputed fund. The alternative is to-pay Mr.
Ashtiani what he is requesting.

[*Fee Dispute: Attorney must withhold the disputed portion in the client account until resolution of the
claim. ]

In the case of Applied Material, the situation with the fee is the same as described above and it is a similar
pattern to that of Home Depot's case. Mr. Ashtiani had asked you to continue with the lawsuit as the Mediation
was not satisfactory to him, but you continued to ignore his calls as well as all his communications and at some
point appeared to be working against your client by speaking to the Mediator in language seemingly
unfavorable to your client.

In any event, when you sent Mr. Ashtiani the $11K, he again held the fund in a separate account and ended up
writing you an e-mail (see Attachment 3) asking that you send him $35K in total and keep the rest. That meant
you could sign it if Mr. Ashtiani got the $35K, otherwise you did not have any right to sign on his behalf.
When you wired Mr. Ashtiani the $11K, that meant you had already signed the Mediation settlement prior to
responding to his e-mail. Furthermore, this written request leaves $24K that you did not send him. Thus, as a
fee dispute, you are not allowed to keep it and it should remain in the [ALTA-account until it goes through the
process (see supra).

It seems from what I gathered from Mr. Ashtiani's file that the Mediator has reported you to the State Bar and
you have claimed that: "I have a call into the State Bar Ethics Hotline, but it is my belief Mr. Ashtiani waived
the attorney [-] client privilege with regard to some prior communications. I can assure you I had authority
from Mr. Ashtiani to sign the release on his behalf. After I hear back from the Ethics Hotline and am
comfortable with such a disclosure, I will forward that communication to you. Until this matter is resolved by
the Court, I will hold the proceeds your client deposited in my account in the IOLTA trust account." This is the
e-mail you have sent to Mediator, Judge True.

If you did reach out to the State Bar and discuss this with the State Bar, Mr. Ashtiani ought to be informed as to
how you have dealt with this fee dispute, if you have acted on this matter.

I would like to request that you show us these funds, $600K from the Home Depot Case and $45K from the
Applied Materials Case, that are both in the IALTA account. Furthermore, I respectfully request that you either
release these disputed fees or show us of any arrangement you have made to resolve the issues. This is my
sincere attempt to work with your office to resolve this matter before taking any further legal action.
